 


110 HCON 263 IH: To establish the Joint Select Committee on Earmark Reform, and for other purposes.
U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 263 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2007 
Mr. Kingston (for himself, Mr. Aderholt, Mr. Akin, Mrs. Blackburn, Mrs. Bono, Mr. Boozman, Mr. Brady of Texas, Mr. Broun of Georgia, Mrs. Capito, Mr. Carter, Mr. Castle, Mr. Chabot, Mr. Crenshaw, Mr. Conaway, Mr. Culberson, Mr. Deal of Georgia, Mr. Dent, Mr. Doolittle, Mrs. Drake, Mr. Ehlers, Mr. Everett, Ms. Fallin, Mr. Feeney, Mr. Flake, Mr. Forbes, Mr. Fortenberry, Ms. Foxx, Mr. Gilchrest, Mr. Gingrey, Mr. Goode, Mr. Goodlatte, Mr. Gohmert, Ms. Granger, Mr. Hastert, Mr. Hensarling, Mr. Inglis of South Carolina, Mr. Issa, Mr. Jones of North Carolina, Mr. King of New York, Mr. King of Iowa, Mr. Kirk, Mr. Kline of Minnesota, Mr. LaHood, Mr. Lamborn, Mr. Latham, Mr. Lewis of Kentucky, Mr. Linder, Mr. Daniel E. Lungren of California, Mr. Mack, Mr. Marchant, Mr. McCaul of Texas, Mr. McCotter, Mr. McHenry, Mr. Miller of Florida, Mr. Moran of Kansas, Mrs. Musgrave, Mrs. Myrick, Mr. Pence, Mr. Pitts, Mr. Porter, Mr. Price of Georgia, Mr. Rehberg, Mr. Renzi, Mr. Rohrabacher, Mr. Roskam, Mrs. Schmidt, Mr. Shuster, Mr. Smith of New Jersey, Mr. Souder, Mr. Stearns, Mr. Terry, Mr. Thornberry, Mr. Tiahrt, Mr. Walberg, Mr. Westmoreland, Mr. Wamp, Mr. Weldon of Florida, and Mr. Wolf) submitted the following concurrent resolution; which was referred to the Committee on Rules 
 
CONCURRENT RESOLUTION 
To establish the Joint Select Committee on Earmark Reform, and for other purposes. 
 
 
1.Joint Select Committee on Earmark Reform 
(a)Establishment and CompositionThere is hereby established a Joint Select Committee on Earmark Reform. The joint select committee shall be composed of 16 members as follows: 
(1)8 Members of the House of Representatives, 4 appointed from the majority party by the Speaker of the House, and 4 from the minority party to be appointed by the minority leader; and 
(2)8 Members of the Senate, 4 appointed from the majority party by the majority leader of the Senate, and 4 from the minority party to be appointed by the minority leader.A vacancy in the joint select committee shall not affect the power of the remaining members to execute the functions of the joint select committee, and shall be filled in the same manner as the original selection. 
(b)Study and Report 
(1)StudyThe joint select committee shall make a full study of the practices of the House, Senate, and Executive Branch regarding earmarks in authorizing, appropriation, tax, and tariff measures. As part of the study, the joint select committee shall consider the efficacy of— 
(A)the disclosure requirements of clause 9 of rule XXI and clause 17 of rule XXIII of the Rules of the House of Representatives, House Resolution 491, and rule XLIV of the Standing Rules of the Senate, and the definitions contained therein; 
(B)requiring full transparency in the process, with earmarks listed in bills at the outset of the legislative process and continuing throughout consideration;  
(C)requiring that earmarks not be placed in any bill after initial committee consideration; 
(D)requiring that Members be permitted to offer amendments to remove earmarks at subcommittee, full committee, floor consideration, and during conference committee meetings; 
(E)requiring that bill sponsors and majority and minority managers certify the validity of earmarks contained in their bills; 
(F)recommending changes to earmark requests made by the Executive Branch through the annual budget submitted to Congress pursuant to section 1105 of title 31, United States Code; 
(G)requiring that House and Senate amendments meet earmark disclosure requirements, including amendments adopted pursuant to a special order of business; 
(H)establishing new categories for earmarks, including— 
(i)projects with National scope; 
(ii)military projects; and 
(iii)local or provincial projects, including the level of matching funds required for such project. 
(2)Report 
(A)The joint select committee shall submit to the House and the Senate a report of its findings and recommendations not later than 6 months after adoption of this concurrent resolution.  
(B)No recommendation shall be made by the joint select committee except upon the majority vote of the members from each House, respectively. 
(C)Notwithstanding any other provision of this resolution, any recommendation with respect to the rules and procedures of one House that only affects matters related solely to that House may only be made and voted on by members of the joint select committee from that House and, upon its adoption by a majority of such members, shall be considered to have been adopted by the full committee as a recommendation of the joint select committee. In conducting the study under paragraph (1), the joint select committee shall hold not fewer than 5 public hearings. 
(c)Resources and Dissolution 
(1)The joint select committee may utilize the resources of the House and Senate. 
(2)The joint select committee shall cease to exist 30 days after the submission of the report described in subsection (a)(2). 
(d)DefinitionFor purposes of this section, the term earmark shall include congressional earmarks, congressionally directed spending items, limited tax benefits, or limited tariff benefits as those terms are used in clause 9 of rule XXI of the Rules of the House of Representatives and rule XLIV of the Standing Rules of the Senate. Nothing in this subsection shall confine the study of the joint select committee or otherwise limit its recommendations. 
2.Moratorium on Consideration of Earmarks 
(a)In the HouseIt shall not be in order to consider a bill, joint resolution, or conference report containing a congressional earmark, limited tax benefit, or limited tariff benefit (as such terms are used in clause 9 of rule XXI of the Rules of the House of Representatives) until the filing of the report required under section 1. 
(b)In the SenateTo be supplied.  
 
